Exhibit Resignation Letter of Joseph I. Emas To all: Due to personal health concerns and the SEC continuing pressure on independent professionals, I am respectively resigning as a director of Bluefire Ethanol Fuels, Inc. (As is required to state): I have had no disagreement with the Company on any matter related to the Company's operations, policies or practices. Of course, I continue to be available to advise the Company on any matter and fully support the Company on any endeavor. /s/ Joseph I. Emas Joseph I.
